             Case 6:21-cv-00218-ADA Document 1 Filed 03/05/21 Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

MCOM IP, LLC,                                  )
    Plaintiff,                                 )
                                               )       Civil Action No. 6:21-cv-00218
v.                                             )
                                               )
BBVA USA BANCSHARES, INC.                      )       JURY TRIAL DEMANDED
     Defendant.                                )

           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

           mCom IP, LLC (“mCom”) files this Original Complaint and demand for jury trial seeking

relief from patent infringement of the claims of U.S. Patent No. 8,862,508 (“the ‘508 patent”)

(referred to as the “Patent-in-Suit”) by BBVA USA Bancshares, Inc. (“BBVA”).

     I.       THE PARTIES

     1.    Plaintiff mCom is a Texas Limited Liability Company with its principal place of business

located in Harris County, Texas.

     2. On information and belief, BBVA is a corporation existing under the laws of the State of

Delaware, with a principal place of business located at 10711 Burnet Road, Austin, TX 78758. On

information and belief, BBVA sells and offers to sell products and services throughout Texas,

including in this judicial district, and introduces products and services that perform infringing

methods or processes into the stream of commerce knowing that they would be sold in Texas and

this judicial district. Defendant may be served at its place of business.

     II.      JURISDICTION AND VENUE

     3. This Court has original subject-matter jurisdiction over the entire action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under an Act of Congress relating to

patents, namely, 35 U.S.C. § 271.



                                                   1
            Case 6:21-cv-00218-ADA Document 1 Filed 03/05/21 Page 2 of 16




    4. This Court has personal jurisdiction over Defendant because: (i) Defendant is present

within or has minimum contacts within the State of Texas and this judicial district; (ii) Defendant

has purposefully availed itself of the privileges of conducting business in the State of Texas and

in this judicial district; and (iii) Plaintiff’s cause of action arises directly from Defendant’s business

contacts and other activities in the State of Texas and in this judicial district.

    5. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b). Defendant has

committed acts of infringement and has a regular and established place of business in this District.

Further, venue is proper because Defendant conducts substantial business in this forum, directly

or through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in Texas and this

District.

    III.     INFRINGEMENT

    A. Infringement of the ’508 Patent

    6. On October 14, 2014, U.S. Patent No. 8,862,508 (“the ’508 patent”, attached as Exhibit A)

entitled “System and method for unifying e-banking touch points and providing personalized

financial services” was duly and legally issued by the U.S. Patent and Trademark Office. MCom

owns the ’508 patent by assignment.

    7. The ’508 patent relates to novel and improved systems and methods for constructing a

unified banking system.

    8. BBVA maintains, operates, and administers methods and systems of unified banking

systems that infringe one or more claims of the ‘508 patent, including one or more of claims 1-20,

literally or under the doctrine of equivalents. Defendant put the inventions claimed by the ‘508



                                                    2
                  Case 6:21-cv-00218-ADA Document 1 Filed 03/05/21 Page 3 of 16




       Patent into service (i.e., used them); but for Defendant’s actions, the claimed-inventions

       embodiments involving Defendant’s products and services would never have been put into service.

       Defendant’s acts complained of herein caused those claimed-invention embodiments as a whole

       to perform, and Defendant’s procurement of monetary and commercial benefit from it.

           9. Support for the allegations of infringement may be found in the following preliminary

       table:

  Exemplary Claims                                              BBVA Compass

1. A method for
constructing a unified
electronic banking
environment, said
method comprising the
steps of:




                         Attachment 1 (BBVA New Digital Business) at 1.

                         Source: https://www.bbva.com/ndb/en/portfolio/open-platform/



                                                         3
                   Case 6:21-cv-00218-ADA Document 1 Filed 03/05/21 Page 4 of 16




  Exemplary Claims                                              BBVA Compass



providing at least one
  common multi-
  channel server
  coupled to more
  than one e-banking
  touch points and
  also coupled to at
  least one computer
  system configured
  with at least one
  control console, said
  more than one e-
  banking touch points
  and said at least one
  computer system
  being provided in
  locations remote
  from the other, and
  further wherein said
  more than one
  plurality of e-banking
  touch points are
  comprised of at least
                           Attachment 2 ( Move money, one endpoint, multiple payment methods) at 2,
  two different types of
  e-banking touch
                           Source: https://bbvaopenplatform.com/services/move-money
  point devices, each
  of which comprise
  one or more of an
  automatic
  teller/transaction
  machine (ATM), a
  self service coin
  counter (SSCC), a
  kiosk, a digital
  signage display, an
  online accessible
  banking website, a
  personal digital
  assistant (PDA), a
  personal computer        Attachment 3 (BBVA Launches Banking as a Service
  (PC), a laptop, a
  wireless device, or a
                           Platform in US) at 1.
  combination of two       Source: https://www.programmableweb.com/news/bbva-launches-banking-service-platform-
  or more thereof, and     us/brief/2018/10/18
  wherein at least one

                                                          4
                  Case 6:21-cv-00218-ADA Document 1 Filed 03/05/21 Page 5 of 16




  Exemplary Claims                                              BBVA Compass

 of said e-banking
 touch points is in
 communication with
 one or more financial
 institutions through
 said multi-channel
 server;




                          Attachment 6: (About Online Banking, Frequently Asked Questions) at 1.
                          Source: https://www.bbvausa.com/digital-banking-services/online-banking/faq/about-online-
                          banking.html




receiving an
  actionable input from
  at least one e-
  banking touch point;




                          Attachment 4 (Answers to commonly asked questions about the new BBVA
                          Mobile Banking app) at 1.



                                                          5
                   Case 6:21-cv-00218-ADA Document 1 Filed 03/05/21 Page 6 of 16




  Exemplary Claims                                                BBVA Compass



                           Source: https://www.bbvausa.com/special/glomo.html




retrieving previously
  stored data
  associated with said
  actionable input,
  wherein said
  previously stored
  data is accessible to
  any one of said e-
  banking touch
  points, and said
  previously stored
  data comprises data
  from one or more
  financial institutions
  and one or more
  user-defined
  preferences;
                           Attachment 5: (Banking on Digital Technology at BBVA - Technology and Operations
                           Management)_ at 1.

                           Source:   https://digital.hbs.edu/platform-rctom/submission/banking-on-digital-technology-at-
                           bbva/

delivering said
 retrieved data to said
 at least one e-
 banking touch point
 transmitting said
 actionable input;




                                                           6
                  Case 6:21-cv-00218-ADA Document 1 Filed 03/05/21 Page 7 of 16




  Exemplary Claims                                              BBVA Compass

                          Attachment 4 (Answers to commonly asked questions about the new BBVA
                          Mobile Banking app) at 1.


                          Source: https://www.bbvausa.com/special/glomo.html



storing transactional
  usage data
  associated with said
  at least one e-
  banking touch point
  transmitting said
  actionable input,
  wherein said stored
  transactional usage
  data is accessible by
  any one of said more
                          Attachment 6: (About Online Banking, Frequently Asked Questions) at 1.
  than one e-banking      Source: https://www.bbvausa.com/digital-banking-services/online-banking/faq/about-online-
  touch points and
                          banking.html
  said at least one
  computer system;




                                                          7
                  Case 6:21-cv-00218-ADA Document 1 Filed 03/05/21 Page 8 of 16




  Exemplary Claims                                               BBVA Compass

monitoring via said
 server an active
 session in real-time
 for selection of
 targeted marketing
 content correlated to
 said user-defined
 preferences;

subsequent to said
  monitoring, selecting
  in real-time said
  targeted marketing
  content correlated to   Attachment 5: (Banking on Digital Technology at BBVA - Technology and Operations
  said user-defined       Management)_ at 1.
  preferences; and
                          Source:   https://digital.hbs.edu/platform-rctom/submission/banking-on-digital-technology-at-
transmitting in real-     bbva/
  time said targeted
  marketing content
  during said active
  session to at least
  one of said e-
  banking touch points
  for acceptance,
  rejection, or no
  response by a user,
  wherein said
  response by said
  user is used during
  said active session
  to determine
  whether
  transmission of
  additional
  information related
  to said marketing
  content occurs
  during said active
  session.




                                                          8
                 Case 6:21-cv-00218-ADA Document 1 Filed 03/05/21 Page 9 of 16




  Exemplary Claims                                            BBVA Compass

Claim 7, A method for
 constructing a
 unified electronic
 banking
 environment, said
 method comprising
 the steps of:




                         Attachment 1 (BBVA Open Platform) at 1.

                         Source: https://www.bbva.com/ndb/en/portfolio/open-platform/



providing a common
  multi-channel server
  coupled to one or
  more e-banking
  touch points and
  also coupled to one
  or more computer
  systems, wherein
  each computer
  system is associated
  with a financial
  institution, said e-
  banking touch points
  being provided in
  locations remote
  from the other, and
  each of which


                                                        9
               Case 6:21-cv-00218-ADA Document 1 Filed 03/05/21 Page 10 of 16




Exemplary Claims                                              BBVA Compass

comprise one or         Attachment 2 ( Move money, one endpoint, multiple payment methods) at 2,
more of an
automatic               https://bbvaopenplatform.com/services/move-money
teller/transaction
machine (ATM), a
self-service coin
counter (SSCC), a
kiosk, a digital
signage display, an
online accessible
banking website, a
personal digital
assistant (PDA), a
personal computer
(PC), a laptop, a
wireless device, or a
combination of two
or more thereof, and    Attachment 3 (BBVA Launches Banking as a Service
wherein at least one
of said e-banking       Platform in US) at 1.
touch points is in      Source: https://www.programmableweb.com/news/bbva-launches-banking-service-platform-
communication with      us/brief/2018/10/18
one or more financial
institutions through
said multi-channel
server;




                        Attachment 6: (About Online Banking, Frequently Asked Questions) at 1.
                        Source: https://www.bbvausa.com/digital-banking-services/online-banking/faq/about-online-
                        banking.html




                                                       10
                  Case 6:21-cv-00218-ADA Document 1 Filed 03/05/21 Page 11 of 16




  Exemplary Claims                                             BBVA Compass

receiving an
  actionable input from
  at least one e-
  banking touch point;




                           Attachment 4 (Answers to commonly asked questions about the new BBVA
                           Mobile Banking app) at 1.


                           Source: https://www.bbvausa.com/special/glomo.html



retrieving previously
  stored data
  associated with said
  actionable input,
  wherein said
  previously stored
  data is accessible to
  any one of said e-
  banking touch
  points, and said
  previously stored
  data comprises data
  from one or more
  financial institutions
  and one or more
  user-defined
  preferences;



                           Attachment 5: (Banking on Digital Technology at BBVA - Technology and Operations
                           Management)_ at 1.




                                                         11
                 Case 6:21-cv-00218-ADA Document 1 Filed 03/05/21 Page 12 of 16




  Exemplary Claims                                               BBVA Compass

                          Source:   https://digital.hbs.edu/platform-rctom/submission/banking-on-digital-technology-at-
                          bbva/

delivering said
 retrieved data to said
 at least one e-
 banking touch point
 transmitting said
 actionable input;




                          Attachment 4 (Answers to commonly asked questions about the new BBVA
                          Mobile Banking app) at 1.


                          Source: https://www.bbvausa.com/special/glomo.html



storing transactional
  usage data
  associated with said
  at least one e-
  banking touch point
  transmitting said
  actionable input,
  wherein said stored
  transactional usage
  data is accessible by
  any one of said e-
  banking touch points
                          Attachment 6: (About Online Banking, Frequently Asked Questions) at 1.
  and said one or         Source: https://www.bbvausa.com/digital-banking-services/online-banking/faq/about-online-
  more computer           banking.html
  systems;




                                                          12
                 Case 6:21-cv-00218-ADA Document 1 Filed 03/05/21 Page 13 of 16




  Exemplary Claims                                               BBVA Compass

monitoring via said
 server said active
 session in real-time
 for selection of
 targeted marketing
 content correlated to
 said user-defined
 preferences;

subsequent to said
  monitoring, selecting
  in real-time said
  targeted marketing
  content correlated to
  said user-defined
  preferences; and

transmitting in real-
  time said targeted
  marketing content
  during said active
  session to at least
  one of said e-
  banking touch points
  for acceptance,         Attachment 5: (Banking on Digital Technology at BBVA - Technology and Operations
  rejection, or no        Management)_ at 1.
  response by a user,
  wherein said            Source:   https://digital.hbs.edu/platform-rctom/submission/banking-on-digital-technology-at-
  response by said        bbva/
  user is used during
  said active session
  to determine
  whether
  transmission of
  additional
  information related
  to said marketing
  content occurs
  during said active
  session.




       These allegations of infringement are preliminary and are therefore subject to change.




                                                          13
           Case 6:21-cv-00218-ADA Document 1 Filed 03/05/21 Page 14 of 16




       10. BBVA has and continues to induce infringement. BBVA has actively encouraged or

instructed others (e.g., its customers and/or the customers of its related companies), and continues

to do so, on how to construct a unified banking system such as to cause infringement of one or

more of claims 1–20 of the ’508 patent, literally or under the doctrine of equivalents. Moreover,

BBVA has known of the ’508 patent and the technology underlying it from at least the date of

issuance of the patent.

    11. BBVA has and continues to contributorily infringe. BBVA has actively encouraged or

instructed others (e.g., its customers and/or the customers of its related companies), and continues

to do so, on how to use its products and services (e.g., construction of unified banking system) and

related services that provide unified banking systems such as to cause infringement of one or more

of claims 1–20 of the ’508 patent, literally or under the doctrine of equivalents. Moreover, BBVA

has known of the ’508 patent and the technology underlying it from at least the date of issuance of

the patent.

   12. BBVA has caused and will continue to cause MCom damage by direct and indirect

infringement of (including inducing infringement of) the claims of the ’508 patent.



   IV.        JURY DEMAND

          MCom hereby requests a trial by jury on issues so triable by right.

   V.         PRAYER FOR RELIEF

WHEREFORE, MCom prays for relief as follows:

  a.      enter judgment that Defendant has infringed the claims of the ‘508 patent;

 b.       award MCom damages in an amount sufficient to compensate it for Defendant’s

          infringement of the ‘508 patent in an amount no less than a reasonable royalty or lost



                                                  14
      Case 6:21-cv-00218-ADA Document 1 Filed 03/05/21 Page 15 of 16




     profits, together with pre-judgment and post-judgment interest and costs under 35 U.S.C.

     § 284;

c.   award MCom an accounting for acts of infringement not presented at trial and an award by

     the Court of additional damage for any such acts of infringement;

d.   declare this case to be “exceptional” under 35 U.S.C. § 285 and award MCom its attorneys’

     fees, expenses, and costs incurred in this action;

e.   declare Defendant’s infringement to be willful and treble the damages, including attorneys’

     fees, expenses, and costs incurred in this action and an increase in the damage award

     pursuant to 35 U.S.C. § 284;

f.   a decree addressing future infringement that either (i) awards a permanent injunction

     enjoining Defendant and its agents, servants, employees, affiliates, divisions, and

     subsidiaries, and those in association with Defendant from infringing the claims of the

     Patents-in-Suit, or (ii) awards damages for future infringement in lieu of an injunction in

     an amount consistent with the fact that for future infringement the Defendant will be an

     adjudicated infringer of a valid patent, and trebles that amount in view of the fact that the

     future infringement will be willful as a matter of law; and

g.   award MCom such other and further relief as this Court deems just and proper.



                                            Respectfully submitted,

                                            Ramey & Schwaller, LLP




                                            William P. Ramey, III
                                            Texas State Bar No. 24027643

                                              15
Case 6:21-cv-00218-ADA Document 1 Filed 03/05/21 Page 16 of 16




                            5020 Montrose Blvd., Suite 800
                            Houston, Texas 77006
                            (713) 426-3923 (telephone)
                            (832) 900-4941 (fax)
                            wramey@rameyfirm.com

                            Attorneys for MCom, LLC




                              16
